Case 1:19-cv-00035-LO-MSN Document 125-5 Filed 01/31/20 Page 1 ofAAI  EX. 5 1603
                                                                  30 PageID#
                                     Klee Dienes
                                December 18, 2019                              1


    1                 UNITED STATES DISTRICT COURT

    2                 EASTERN DISTRICT OF VIRGINIA

    3                     (Alexandria Division)

    4   -------- - - - ----------------- - -- - x

    5   HADRON INDUSTRIES, INC., et al.,:

    6                          Plaintiffs,

    7      V.                                         Case No.:

    8   TRIANGLE EXPERIENCE GROUP,                    1:19-cv-00035

    9   INC . , et al.,                               -LO-MSN

   10                          Defendants.

   11   ----- - - -------- - -- - -------- ---- - x

   12

   13           Deposition of HADRON INDUSTRIES, INC.

   14           By and through its Corporate Designee

   15                           KLEE DIENES

   16                      Arlington, Virginia

   17                 Wednesday, December 18, 2019

   18                             9:03 a.m.

   19

   20   Job No.: 277632

   21   Pages: 1 - 400

   22   Reported by: Judith E . Bellinger, RPR, CRR

   23

   24

   25


                                      U. S. LEGAL SUPPORT
                                         (877) 479 - 2484
Case 1:19-cv-00035-LO-MSN Document 125-5 Filed 01/31/20 Page 2 of 30 PageID# 1604
                                     Klee Dienes
                                December 18, 2019                              32

    1               (AAI Exhibit 1 previously marked for

    2   identification and attached to the transcript.)

    3         A     (The witness complies.)

    4         Q     These are Hadron's answers to AAI's

    5   interrogatories, and I'm specifically going to ask

    6   you to turn to the answer to Interrogatory No. 6,

    7   which begins on page 5, and asks Hadron to

    8   identify oral communications between Hadron

    9   related to the -- what Hadron is calling the

   10   end-of-year contract, and then if you turn to

   11   page 8, which is a continuation of that same

   12   answer, sir.

   13         A     Yes.    I see the --

   14         Q     Look at paragraph 31.     It says,   "On

   15   July 1st, 2014, Clare informs Dienes by phone that

   16   A2I selected the PAR/AAI team for the EOY

   17   contract.   Dienes was in Virginia during this

   18   phone call."

   19               Do you see that there?

   20         A     I do.

   21         Q     Is it July 1st when you learned of this

   22   information from Mr. Clare?

   23         A     Apparently so, yes.

   24         Q     Okay.   And July 1st, do you have an

   25   understanding, was before the contract had


                                  U.S . LEGAL SUPPORT
                                     (877) 479-2484
Case 1:19-cv-00035-LO-MSN Document 125-5 Filed 01/31/20 Page 3 of 30 PageID# 1605
                                     Klee Dienes
                                December 18, 2019                              41

    1   read it to you, and I'm happy to show you the

    2   Complaint.    In fact, let's do that.

    3         A      Thank you.

    4                (AAI Exhibit 29 marked for

    5   identification and attached to the transcript.)

    6         Q      Mr. Dienes, I'm handing you what we've

    7   marked as AAI Exhibit 29.       It is, I will represent

    8   to you, the first Amended Complaint that was filed

    9   in this case in March of 2019.       If you can please

   10   turn to paragraph 28 and read that to yourself,

   11   please.

   12         A      I've read it.

   13         Q      Okay.   It starts off saying, "As the

   14   systems integrator of ACES," and I just want to

   15   focus on that portion of the phrase right now.

   16                Who designated Hadron as the systems

   17   integrator of ACES?

   18         A      That would have been a number of

   19   people.   Specifically, though, the decision-making

   20   authority would have been Colonel Mattey.

   21         Q      Okay.   It continues in paragraph 28,

   22   "And in connection with its SBIR contracts, Hadron

   23   was to deliver and install a Praxis-based six-axis

   24   gestural control system, a six-display immersive

   25   video environment, and a Photon-based window


                                     U. S. LEGAL SUPPORT
                                        (877) 479-2484
Case 1:19-cv-00035-LO-MSN Document 125-5 Filed 01/31/20 Page 4 of 30 PageID# 1606
                                       Klee Dienes
                                    December 18, 2019                         42

    1   control system in a facility that could be easily

    2   accessed by government personnel."

    3                 Did I read that correctly?

    4         A       I believe so, yes.

    5         Q       Okay.   Under what contracts was Hadron

    6   to deliver and install that Praxis and Photon

    7   system that's referenced there?

    8         A       What I believe we are calling the

    9   Wright-Patterson Phase III contract.

   10         Q       Is that the contract that was executed

   11   at the end of July of 2014?

   12         A       Yes.

   13         Q       That would have been after ALQIMI and

   14   PAR were awarded the Statement of Work under the

   15   ACES-OE task order?

   16         A       It would have been close to it.     If you

   17   know it to be after, then I would certainly accept

   18   that representation.

   19         Q       Okay.   If documents would reflect that

   20   the award to PAR and ALQIMI was July 21st, you

   21   would agree, then, that the Phase III SBIR that

   22   you're referencing here in paragraph 28 would have

   23   been after?

   24         A       I think it would be hard to deny that

   25   July 29th is after July 21st.


                                   U.S. LEGAL SUPPORT
                                     (877) 479-2484
Case 1:19-cv-00035-LO-MSN Document 125-5 Filed 01/31/20 Page 5 of 30 PageID# 1607
                                      Klee Dienes
                                   December 18, 2019                          43


    1         Q       What was the total value of that

    2   Phase III SBIR that was awarded to Hadron at the

    3   end of July 2014?

    4         A       Are you referring to the ceiling or the

    5   initially allocated funding?

    6         Q       Both.

    7         A       I believe the ceiling was approximately

    8   $6 million.     And the initial task order was

    9   $2.1 million with, I believe, 1.8 million funded.

   10         Q       I didn't hear the end of that.

   11         A       I believe with 1.8 million of that, I

   12   believe, was initially funded.

   13         Q       I'm not a government contracts person.

   14   So what's the difference between the initial task

   15   order was 2.1 but with 1.8 funded?

   16         A       My understanding is that the government

   17   can issue a contract with a negotiated set of

   18   deliverables and pricing or price structure and

   19   can then allocate partial funding, which is enough

   20   to begin performance or complete a subset of the

   21   tasks, pending follow-on funding becoming

   22   available.

   23         Q       And that was the 1.8 piece of it?

   24         A       I believe so, yes.

   25         Q       How much did Hadron ultimately receive?


                                  U.S. LEGAL SUPPORT
                                    (877) 479-2484
Case 1:19-cv-00035-LO-MSN Document 125-5 Filed 01/31/20 Page 6 of 30 PageID# 1608
                                        Klee Dienes
                                     December 18, 2019                        44

    1   Or how much was Hadron ultimately paid under the

    2   Phase III SBIR?

    3           A      I believe the -- approximately

    4   2.1 million.

    5           Q      And again, I'm not a government

    6   contracts person.       I've seen references to a firm

    7   fixed-price contract or a time-and-materials

    8   contract.      Do you know what kind of contract the

    9   Phase III SBIR was?

   10          A       It was cost plus fixed fee.

   11           Q      Can you explain that to me as a

   12   layperson, what that means?

   13          A       Yes.   It means that the government

   14   reimbursement is based on the contractor's total

   15   costs that can be allocated to the given project.

   16   And in addition to that, a fee for performance

   17   under the contract that is typically in the

   18   vicinity of 5 to 6 percent that is negotiated and

   19   agreed to in advance and does not vary based on

   20   the total cost of the contract.

   21           Q      So the fixed fee portion is the 5 to

   22   6   percent?

   23           A      That's correct.

   24           Q      And the cost is your costs that you

   25   accrue and that you submit and that are approved


                                    U.S. LEGAL SUPPORT
                                      (877) 479-2484
Case 1:19-cv-00035-LO-MSN Document 125-5 Filed 01/31/20 Page 7 of 30 PageID# 1609
                                       Klee Dienes
                                    December 18, 2019                         64


    1         A      No.

    2         Q      Why not?

    3         A      I don't believe it would have been

    4   effective.

    5         Q      Did Hadron attempt to pursue payment

    6   from the government for any of its work between

    7   January and July 31st of 2014?

    8         A      No .

    9         Q      Let me ask a couple more questions, and

   10   then we can take a break.

   11                MR. FINN:   Sure.

   12                MR. MACHADO:    We've been going a little

   13   over an hour.

   14         Q      Was Hadron required to submit activity

   15   reports under its Phase III SBIR?

   16         A      Yes.

   17         Q      To whom?

   18         A      I don't recall with certainty.      I would

   19   predict that it would have been Brian Donnelly or

   20   a representative.

   21         Q      What office was Mr. Donnelly in?

   22         A      He was part of the 711th Human

   23   Performance Wing at Wright-Patterson Air Force

   24   Base in Dayton, Ohio.

   25         Q      Did the Phase III SBIR have any


                                    U.S. LEGAL SUPPORT
                                      (877) 479-2484
Case 1:19-cv-00035-LO-MSN Document 125-5 Filed 01/31/20 Page 8 of 30 PageID# 1610
                                        Klee Dienes
                                     December 18, 2019                        65

    1   connection with the A2I office?

    2         A      Yes.

    3         Q      How so?

    4         A      It was designed to support their

    5   efforts, as well as those of the Strategic

    6   Capabilities Office, and we were, what I would

    7   call in the military, OPCON to the A2I office for

    8   the day-to-day direction, administration of our

    9   taskings.

   10         Q      What's OPCON mean?

   11         A      Operational --

   12         Q      I don't mean what it stands for.       What

   13   does it mean, practically speaking?

   14         A      It means that we took our day-to-day

   15   priorities of work from Colonel Herslow and his

   16   delegates.

   17         Q      Did the A2I provide any funding for the

   18   Phase III SBIR?

   19         A      I believe it did.

   20         Q      Okay.     What does OPCON stand for?

   21         A      Operational control.

   22         Q      So the Phase III SBIR may technically

   23   have been issued out of Wright-Patterson, and

   24   Mr . Donnelly may have technically been your

   25   contracting officer, but on a day - to-day or


                                    U.S. LEGAL SUPPORT
                                      (877) 479-2484
Case 1:19-cv-00035-LO-MSN Document 125-5 Filed 01/31/20 Page 9 of 30 PageID# 1611
                                         Klee Dienes
                                      December 18, 2019                       66


    1   week-to-week basis, Colonel Herslow was the one

    2   that you took direction from?

    3            A    I would say -- I'm going to go back to

    4   the beginning of your question.          I would say that

    5   our contract was with the United States

    6   government, and specifically the contracting

    7   office at Wright-Patterson Air Force Base in Ohio,

    8   but that as you say, our day-to-day activities

    9   were controlled by Colonel Herslow, under the

   10   supervision of Brian Donnelly.

   11            Q    Okay.   And so when you sent in those

   12   activity reports, did they go - - I think I said

   13   you thought they went to Mr. Donnelly.             Did they

   14   also go to Colonel Herslow?

   15            A    I believe so, yes.

   16            Q    How often did Hadron submit activity

   17   reports under its Phase III SBIR?

   18            A    Don't recall.

   19            Q    Was it a condition of getting paid to

   20   have submitted activity reports?

   21            A    I would predict so.

   22                 MR. MACHADO:     Why don't we take a quick

   23   break?

   24                 (Recess taken from 10:13 a.m. to

   25   10:28 a.m.)



                                      U.S. LEGAL SUPPORT
                                        (877)   479-2484
Case 1:19-cv-00035-LO-MSN Document 125-5 Filed 01/31/20 Page 10 of 30 PageID# 1612
                                     Klee Dienes
                                 December 18, 2019                             67

    1   BY MR. MACHADO:

    2            Q    Mr. Dienes, we are back on the record

    3   after a short break.

    4                 Before we broke, we were talking about

    5   the Phase III SBIR that was executed between

    6   Hadron and the government on July 31st, 2014.

    7                 Do you recall that, sir?

    8            A    Yes.

    9            Q    And I think we agreed that one of the

   10   tasks under that Phase III SBIR, or under task

   11   orders issued under that SBIR, was for Hadron to

   12   deliver an ACES system.

   13                 Do you remember that?

   14            A    Say that one more time.    I apologize.

   15            Q    Sure.   We had talked -- I think we

   16   agreed that one of the tasks that Hadron undertook

   17   was to deliver an ACES system with Photon and

   18   Praxis, correct?

   19            A    You say with reference to the task

   20   order?

   21            Q    Either under the contract or under a

   22   task order.

   23            A    Then yes.

   24            Q    Was that a Mezzanine system?

   25            A    No.


                                   U.S. LEGAL SUPPORT
                                     (877) 479-2484
Case 1:19-cv-00035-LO-MSN Document 125-5 Filed 01/31/20 Page 11 of 30 PageID# 1613
                                         Klee Dienes
                                      December 18, 2019                        68

    1           Q    What kind of system was it?

    2           A     It was a ACES operating environment.

    3           Q    Did it include Mezzanine, a Mezzanine

    4   component?

    5           A     I believe so, yes.

    6           Q    What was the Mezzanine component?

    7           A     I believe it was a -- either one or two

    8   complete Mezzanine systems.

    9           Q    Okay.   So it was one or two complete

   10   Mezzanine systems with additional stuff that was

   11   brought to bear by Hadron or its subcontractors?

   12           A    Yes.

   13           Q    Was that paid for by the SCO?

   14           A     I believe so.

   15           Q    Are there any - - any - - strike that.

   16                Did the government designate Hadron as

   17   the system integrator in that Phase III SBIR?

   18           A     I would have to refer to the document.

   19           Q     If I represent to you that that term

   20   does not appear in the Phase III SBIR, would that

   21   surprise you?

   22           A    Mildly, but not overly for a prime

   23   or for an IDIQ.

   24           Q    Okay.   And we talked before we broke

   25   about       or I think you testified before we broke


                                      U.S. LEGAL SUPPORT
                                        (877) 479-2484
Case 1:19-cv-00035-LO-MSN Document 125-5 Filed 01/31/20 Page 12 of 30 PageID# 1614
                                       Klee Dienes
                                    December 18, 2019                          85


    1   project.

    2           Q   Okay.   Have you ever seen any document

    3   referring to TEG as the system integrator for

    4   ACES?

    5           A   Have I seen -- I don't know.

    6               It's -- I know I've seen documents that

    7   say "solution architect," based on our previous

    8   conversations.

    9           Q   Okay.   Was there a kickoff meeting

   10   under the SBIR contract?

   11           A   I don't recall.

   12           Q   Did Hadron's performance under its

   13   Phase III SBIR require g-speak?

   14           A   I believe so.

   15           Q   Did it require Mezzanine?

   16           A   I believe so.

   17           Q   Did it require SIFT?

   18           A   I don't recall.

   19           Q   For a layperson, how would you describe

   20   Praxis?

   21           A   I would describe it as the collection

   22   of technologies that supports 3-D, often 6-axis,

   23   spatial interaction between humans and computers

   24   and their environment.

   25           Q   For a nonengineer, can you dumb it down


                                    U.S. LEGAL SUPPORT
                                      (877) 479-2484
Case 1:19-cv-00035-LO-MSN Document 125-5 Filed 01/31/20 Page 13 of 30 PageID# 1615
                                      Klee Dienes
                                   December 18, 2019                           90

    1   question is yes, but I think that I may be

    2   misunderstanding the question, in that it already

    3   supported a wand at that time.

    4         Q     Was the contract that Hadron received

    5   in July 31st, 2014, what we're calling the

    6   Phase III SBIR, was that the first Phase III that

    7   Hadron had received?

    8         A     Yes.

    9         Q     What is Photon, for the layperson?

   10         A     Photon is the collection of

   11   technologies that supports efficient sharing of

   12   applications and displays between any number of

   13   people across system boundaries and potentially

   14   disadvantaged links.

   15         Q     Can you have Photon without Praxis?

   16         A     Yes.

   17         Q     Can you have Praxis without Photon?

   18         A     Yes.

   19         Q     As of early September of 2014 in the

   20   AAI lab, what was required of an individual if

   21   they wanted to see a demo of Photon?

   22         A     I believe they would have coordinated

   23   with the A2I office, scheduled the demonstration,

   24   and attended it.

   25         Q     Who would have provided a demonstration


                                  U.S. LEGAL SUPPORT
                                    (877) 479-2484
Case 1:19-cv-00035-LO-MSN Document 125-5 Filed 01/31/20 Page 14 of 30 PageID# 1616
                                     Klee Dienes
                                 December 18, 2019                            115

    1   environment and that it was our job to facilitate

    2   that.

    3           Q   Okay.   And how did Hadron facilitate

    4   that?

    5           A   By making the ACES-OE available to

    6   Mr. Greenberg and by creating provisions that

    7   would allow our ACES-OE to retrieve content from

    8   remote web interfaces that we understood were

    9   powered by the SIFT platform.

   10           Q   Is SIFT a web-based tool?

   11           A   All of our experiences with SIFT were

   12   mediated through a web interface.

   13           Q   You said that one of the things Hadron

   14   did to -- in furtherance of what it understood was

   15   the government's preference was to make the

   16   ACES-OE available to Walt.

   17               What did you mean by that?

   18           A   So I'm remembering a very specific

   19   demonstration, primarily based on a photograph I

   20   have from it, where Walt was, I believe, wanted to

   21   demo SIFT, or I should say, the government

   22   probably wanted Walt to deliver -- or to demo SIFT

   23   to representatives of the Army Geospatial Center.

   24               I believe it was Mr. Kevin Doyle and

   25   Mr. Andrew Woodward.    And so we, as Hadron, were


                                  U.S. LEGAL SUPPORT
                                    (877) 479-2484
Case 1:19-cv-00035-LO-MSN Document 125-5 Filed 01/31/20 Page 15 of 30 PageID# 1617
                                      Klee Dienes
                                   December 18, 2019                          116

    1   present to ensure that the ACES-OE was turned on

    2   and that the network connectivity -- pardon me --

    3   was functioning, and that the system was working

    4   properly so that he was able to conduct that

    5   demonstration.

    6          Q    So Hadron's involvement in this

    7   particular aspect of this particular demonstration

    8   was to make sure its system was turned on and

    9   operational in the first instance?

   10          A    It's more than turned on and

   11   operational, but to be in a support role to the

   12   demonstration that Mr. Greenberg was conducting,

   13   yes.

   14          Q    And then Mr. Greenberg, then, accessed

   15   his SIFT program, and it utilized the Hadron

   16   screen so that the audience could see how it

   17   worked?

   18          A    I don't recall who originally started

   19   up the windows.    My recollection is -- well, I

   20   certainly recall Mr. Clare having access to the

   21   SIFT interfaces and starting them up.      I believe

   22   that we did, and I don't recall who would have

   23   started them up for that individual demonstration.

   24          Q    I'm not sure I follow.     I thought you

   25   said you had a specific recollection about this


                                  U.S. LEGAL SUPPORT
                                    (877) 479-2484
Case 1:19-cv-00035-LO-MSN Document 125-5 Filed 01/31/20 Page 16 of 30 PageID# 1618
                                     Klee Dienes
                                 December 18, 2019                            117

    1   particular demonstration and Mr. Greenberg wanting

    2   to demo his SIFT.

    3            A   Yes.

    4            Q   And that Hadron made sure its ACES-OE

    5   system was up and running, and then Mr. Greenberg

    6   then demoed his SIFT?

    7            A   Yes.

    8            Q   Okay.   Did Mr. Demo - - did

    9   Mr. Greenberg demo Photon or Praxis during that

   10   demonstration?

   11            A   He made use of the features, but that

   12   was not the substance of his presentation in that

   13   demonstration, no.

   14            Q   What do you mean he made use of the

   15   features?

   16            A   So our system, the ACES-OE, is designed

   17   to allow composition of applications and

   18   presentation of applications across a large set of

   19   screens in a physical space.     And in the instance

   20   we're discussing, Mr. Greenberg was demonstrating

   21   application content provided by SIFT in that

   22   space.

   23            Q   Okay.   I want to make sure I understand

   24   because, again, I'm not the technology guy in this

   25   conversation.


                                  U.S. LEGAL SUPPORT
                                    (877) 479-2484
Case 1:19-cv-00035-LO-MSN Document 125-5 Filed 01/31/20 Page 17 of 30 PageID# 1619
                                     Klee Dienes
                                 December 18, 2019                            118

    1         A     Uh-huh.

    2         Q     Mr. Greenberg's demoing his SIFT, but

    3   he's using the bank of monitors that Hadron has --

    4   utilizes in its Photon/Praxis system?

    5         A     That's correct.

    6         Q     Is there anything else that

    7   Mr. Greenberg was doing, in terms of interacting

    8   with the Photon/Praxis system, beyond the bank of

    9   monitors?

   10         A     If you use the word "banks of monitors"

   11   to include banks, plural, of monitors, I would say

   12   I don't believe so.

   13         Q     Wall of monitors?

   14         A     I would not agree with that, only in

   15   that one of the more important things of what we

   16   were doing was that we supported more than one set

   17   of monitors.     I don't recall precisely which or

   18   how many Mr. Greenberg would have used in that

   19   demonstration.

   20         Q     Okay.     On how many occasions was SIFT

   21   demonstrated using Hadron's banks of monitors?

   22               MR. FINN:     Objection.

   23         A     In my presence?

   24         Q     Again, I'm not asking you --

   25         A     Not many.


                                   U.S. LEGAL SUPPORT
                                     (877) 479-2484
Case 1:19-cv-00035-LO-MSN Document 125-5 Filed 01/31/20 Page 18 of 30 PageID# 1620
                                         Klee Dienes
                                      December 18, 2019                       119

    1         Q             Mr. Dienes; I'm asking Hadron.

    2         A       In the presence of and awareness of

    3   Hadron, possibly three.

    4         Q       Did Hadron object at the time to its

    5   use of monitors for the demonstration of the SIFT

    6   technology?

    7         A       No.

    8         Q       Did Hadron ever witness Mr. Greenberg

    9   demonstrating Photon or Praxis's technology?

   10         A       I don't recall.

   11         Q       Did Hadron ever witness any ALQIMI

   12   employee demonstrating Photon or Praxis's

   13   technology?

   14         A       Don't recall.

   15         Q       Was Hadron aware of any demonstrations

   16   of its Photon or Praxis technology that were

   17   performed by any ALQIMI employee, including

   18   Mr. Greenberg?

   19         A       And here you're referring to specific

   20   demonstrations?

   21         Q       Demonstrations in the broadest sense of

   22   the word demonstrations.

   23         A       Then, yes.

   24         Q       Tell me about that.

   25         A       My understanding is that AAI invoiced


                                      U . S . LEGAL SUPPORT
                                          (877) 479 - 2484
Case 1:19-cv-00035-LO-MSN Document 125-5 Filed 01/31/20 Page 19 of 30 PageID# 1621
                                      Klee Dienes
                                   December 18, 2019                          120

    1   the government for delivery of a 6-axis gestural

    2   control system that included Praxis and Photon.

    3         Q     Beyond that invoice, is Hadron aware of

    4   any demonstrations, in the broadest sense of the

    5   word, of its Photon and Praxis technologies that

    6   were performed or conducted by any ALQIMI

    7   employee, including but not limited to

    8   Mr. Greenberg?

    9         A     I would say that Hadron is not aware of

   10   any demonstrations that I could cite with

   11   specificity.

   12         Q     Okay.

   13         A     Correction.    Let me amend that to I do

   14   not presently recall any demonstrations that I

   15   could cite with specificity.

   16         Q     Well, today would be the day.         So ...

   17         A     There are many, many documents in

   18   discovery and a lot has happened.

   19         Q     Fair enough.

   20               Who is Renee Lloyd?

   21         A     I believe she was a contracted attorney

   22   on beha l f of Hadron.

   23         Q     When you say "a contracted attorney,"

   24   was she somebody that Hadron retained as an

   25   attorney on legal issues?


                                   U. S . LEGAL SUPPORT
                                      (877) 479-2484
Case 1:19-cv-00035-LO-MSN Document 125-5 Filed 01/31/20 Page 20 of 30 PageID# 1622
                                      Klee Dienes
                                   December 18, 2019                          139


    1   proposals, or any contracts separate and apart

    2   from a task order, that related to that ACES-OE

    3   award?

    4            A   The question is did we make any formal

    5   requests for contracting documents or other

    6   documents related to the award?

    7            Q   You inserted the word "formal."       I

    8   didn't mean formal requests.         I meant any efforts.

    9   Did they engage in any efforts to obtain copies of

   10   those documents?

   11            A   No.

   12                (AAI Exhibit 37 marked for

   13   identification and attached to the transcript.)

   14            Q   Mr. Dienes, I'm handing you what we've

   15   marked as ALQIMI Exhibit 37.     Ask you to take a

   16   look at that for a moment.     It is a lengthy

   17   document.    I'm just going to have a couple quick

   18   questions.

   19            A   Sure.

   20            Q   But page through it for a minute.

   21            A   I don't plan to read it.       Since there

   22   are multiple versions, I'm going to take a moment

   23   to refresh my memory on which version I'm looking

   24   at.

   25            Q   Okay.   Mr. Dienes, you've had a chance


                                  U.S. LEGAL SUPPORT
                                     (877)    479-2484
Case 1:19-cv-00035-LO-MSN Document 125-5 Filed 01/31/20 Page 21 of 30 PageID# 1623
                                     Klee Dienes
                                 December 18, 2019                            140

    1   to quickly flip through what we've marked as

    2   ALQIMI Exhibit 37?

    3            A      I have.

    4            Q      The first page of it is an email from

    5   Mr. Clare to you dated September 24th, 2014.             And

    6   then it references a bunch of attachments, and in

    7   the body it says, "I know it's a lot.          Take a

    8   look."       Then there's three ellipses.     "I think I

    9   found the ParGov award."

   10                  Do you see that there?

   11            A      I do.

   12            Q      Okay.     So a few minutes ago we were

   13   talking about when did you first see a document,

   14   and I think you said, "Mr. Clare sent something to

   15   me," and I think you said it was late August.

   16                   Is this what you were referring to when

   17   you talked a few minutes ago?

   18            A     Yes.

   19            Q     Okay.      So prior to September 24th of

   20   2014, had Hadron seen an actual copy of what

   21   Mr. Clare I guess is calling the ParGov award?

   22            A      I don't believe so, no.

   23            Q     And as you flip through it -- well,

   24   when Hadron received a copy of this email, did you

   25   review the attachments?


                                       U.S. LEGAL SUPPORT
                                         (877) 479-2484
Case 1:19-cv-00035-LO-MSN Document 125-5 Filed 01/31/20 Page 22 of 30 PageID# 1624
                                        Klee Dienes
                                     December 18, 2019                        141

    1          A     To some level of detail, yes.

    2          Q     When Hadron received this document on

    3   or about September 24th, 2014 -- strike that.

    4                When Hadron received this email from

    5   Mr. Clare on or about September 24th of 2014, did

    6   you see that included in the attachments was a --

    7   what appeared to be a Statement of Work?

    8          A     I'm sure that I did, yes.

    9          Q     Okay.     And did you see that, in that

   10   Statement of Work that was sent to Hadron on or

   11   about September 24th, 2014, it included a section

   12   that you had drafted?

   13          A     Yes.

   14          Q     And then did you see that the email

   15   sent to you on September 24, 2014, also included a

   16   response by ParGov?

   17          A     Yes.

   18          Q     And did you see in the -- and that's

   19   the document -- that's the response that starts at

   20   page No. 18078?

   21          A     And - - 1808.

   22          Q     18078 .

   23          A     And let me restate my answer to the

   24   ParGov question .      I think the correct answer is I

   25   don't r e call .


                                     U . S . LEGAL SUPPORT
                                         (877) 479-2484
Case 1:19-cv-00035-LO-MSN Document 125-5 Filed 01/31/20 Page 23 of 30 PageID# 1625
                                       Klee Dienes
                                    December 18, 2019                         142

    1         Q       You don't recall if you saw that what

    2   Mr. Clare sent you included the actual ParGov

    3   submission?

    4         A       I am neither denying it nor directly

    5   remembering whether or not it included the ParGov

    6   submission.

    7         Q       This was the first time Hadron was

    8   seeing actual documents surrounding the contract

    9   award that it first heard about on July 1st, 2014?

   10         A       Yes.

   11         Q       And sitting here today, it's your

   12   testimony on behalf of Hadron that you don't have

   13   a recollection of whether you actually reviewed

   14   the ParGov submission that was sent to you by

   15   Mr. Clare on September 24th?

   16         A       I'm saying that I do not specifically

   17   recall seeing this document in that email.

   18         Q       Do you deny that the document was

   19   attached to the email?

   20         A       I do not.

   21         Q       Okay.   If the document was attached to

   22   the email, would it have been logical for someone

   23   from Hadron to have reviewed the document?

   24         A       It would have been very likely, yes.

   25         Q       And would that likely person have been


                                   U.S. LEGAL SUPPORT
                                     (877) 479-2484
Case 1:19-cv-00035-LO-MSN Document 125-5 Filed 01/31/20 Page 24 of 30 PageID# 1626
                                      Klee Dienes
                                   December 18, 2019                          143

    1   you?

    2          A     Yes.

    3          Q     You just don't have that recollection

    4   sitting here today?

    5          A     Correct.

    6          Q     Is it fair that if you look -- would

    7   you agree with me that, if you look at the ParGov

    8   response that begins on page 18078, if you then

    9   turn to page 18084.

   10          A     (The witness complies.)

   11          Q     This is the section where PAR and

   12   ALQIMI are proposing how they intend to deliver an

   13   ACES-OE system; is that correct?

   14          A     Yes.

   15          Q     And in this section it says that

   16   they'll work with Oblong, MCT, TEG, and Cisco on

   17   that task?

   18          A     Yes.

   19          Q     And that    going to the second

   20   paragraph -- that Par/ALQIMI will install and

   21   validate Oblong Industries' Mezzanine infopresence

   22   environment?

   23          A     Yes.

   24          Q     And that going down a little bit

   25   further, it says,   "Par/ALQIMI will also install


                                  U.S. LEGAL SUPPORT
                                    (877) 479-2484
Case 1:19-cv-00035-LO-MSN Document 125-5 Filed 01/31/20 Page 25 of 30 PageID# 1627
                                      Klee Dienes
                                   December 18, 2019                          144

    1   and validate the Sluice environment, which

    2   operates on the same platform as Mezzanine, but

    3   has built-in development, data acquisition, and

    4   dissemination capabilities"?

    5         A     Yes.

    6         Q     You would have seen all of that if you

    7   had reviewed this document in or about

    8   September 24, 2014?

    9         A     Yes.

   10         Q     You also see on page 18102 that this

   11   appears to be a data rights matrix that was

   12   submitted by ParGov?

   13         A     Yes.

   14         Q     And that Hadron was not one of the

   15   entities that was included in this matrix?

   16         A     That appears to be true.

   17         Q     Turn to page 18077, please.

   18         A     (The witness complies.)

   19         Q     Do you see there's an email string that

   20   begins on page 18077, and then you kind of have to

   21   work your way backwards?

   22         A     Yes.

   23         Q     And take a minute and just skim it

   24   quickly.   I'm not going to ask you to read it all,

   25   or if I ask you specific questions I'll direct


                                  U.S. LEGAL SUPPORT
                                    (877) 479-2484
Case 1:19-cv-00035-LO-MSN Document 125-5 Filed 01/31/20 Page 26 of 30 PageID# 1628
                                     Klee Dienes
                                 December 18, 2019                            150

    1                 MR. FINN:   Objection.

    2         A       I would disagree that it specifies the

    3   reason.   It only states directly "that includes

    4   the data rights assertions."

    5         Q       Okay.   And then what we know is that we

    6   have Colonel Herslow responding after getting that

    7   email from Mr. Rodgers and saying, "I have

    8   attached the updated tech eval, stating that it is

    9   acceptable to the government," correct?

   10         A       Yes.

   11         Q       You can put those aside.   Actually,

   12   keep the Mr. Clare email in front of you, please,

   13   ALQIMI Exhibit 37.

   14         A       Will do.

   15         Q       When Hadron reviewed the documents

   16   attached to Mr. Clare's email, did it at that

   17   point conclude that ALQIMI had made any

   18   misrepresentations in its proposal to the

   19   government?

   20         A       Conclude is a very specific term.      We

   21   certainly became gravely concerned that in some

   22   way the government had been misled.

   23         Q       What was the grave concern that Hadron

   24   had once it reviewed the attachments to

   25   Mr . Clare's email?


                                   U.S . LEGAL SUPPORT
                                      (877) 479-2484
Case 1:19-cv-00035-LO-MSN Document 125-5 Filed 01/31/20 Page 27 of 30 PageID# 1629
                                      Klee Dienes
                                   December 18, 2019                          175

    1         Q     At this point Hadron was already

    2   performing under the Phase III SBIR which had been

    3   awarded on July 31st?

    4         A     Yes.

    5         Q     What was contemplated by the ACES-TS

    6   contract?

    7         A     My recollection is that it was for a

    8   package of four full or near-to-full-time support

    9   personnel, two of whom were to be primarily

   10   technical in nature and two of whom were to be

   11   primarily, I want to say administrative, but

   12   non-technical in nature.

   13         Q     And what were the four personnel to do?

   14         A     They were to support the deployment of

   15   and development of ACES systems.

   16         Q     ACES systems installed by whom?

   17         A     Installed by Hadron.

   18         Q     What about any ACES systems installed

   19   by somebody other than Hadron?

   20         A     I would not have contemplated the

   21   existence of such a thing, given the nature of our

   22   relationships with the government.

   23         Q     Did the scope of the contract

   24   contemplate supporting the installation of Hadron

   25   systems -- strike that .


                                   U.S. LEGAL SUPPORT
                                     (877) 479-2484
Case 1:19-cv-00035-LO-MSN Document 125-5 Filed 01/31/20 Page 28 of 30 PageID# 1630
                                                Klee Dienes
                                             December 18, 2019                199


    1                Q    Did Hadron ever assert to Colonel

    2   Herslow that ALQIMI had obtained the contract

    3   through fraud?

    4               A     Not that I can recall.

    5               Q    Would you agree with the statement that

    6   "Hadron and AAI worked alongside one another in

    7   the lab"           and "the lab," I mean the ALQIMI lab

    8   - -   11   On a daily basis from August through

    9   December 2014 11 ?

   10                    MR. FINN:        Objection.

   11               A     I could either agree or disagree with

   12   that.

   13                    You said    11   On a daily basis"?

   14               Q    Yes.

   15               A    Then, no, I would disagree with that .

   16               Q    And just to be clear, I didn't say you,

   17   I said Hadron and ALQIMI worked alongside one

   18   another.

   19               A     I would disagree with that.

   20               Q    Would you agree that demonstrations

   21   performed in the, what I'll call "the ALQIMI lab,"

   22   necessitated on-site conversations between Hadron

   23   and ALQIMI staff?

   24               A    You asked if I would agree with that?

   25               Q     (Nonverbal response.)


                                            U . S. LEGAL SUPPORT
                                               (877)   479-2484
Case 1:19-cv-00035-LO-MSN Document 125-5 Filed 01/31/20 Page 29 of 30 PageID# 1631
                                      Klee Dienes
                                   December 18, 2019                          207

    1         Q     What was AAI's role during the Snake

    2   Clark demonstration?

    3         A     I don't recall.

    4         Q     I've just identified five

    5   demonstrations that occurred between, say,

    6   August 1st and through the end of October.       Do you

    7   recall, as you sit here today, other

    8   demonstrations that occurred in the AAI lab that

    9   occurred during that time frame?

   10         A     Occurred during that time frame?      I

   11   recall a multitude of demonstrations.      I would not

   12   want to try to enumerate them without reference to

   13   primary documents.

   14         Q     If I take the time frame from

   15   October 1st to late December when Hadron left the

   16   lab, do you have any more specificity about

   17   demonstrations that occurred beyond the five that

   18   I've just talked to you about?

   19         A     No.

   20         Q     One of Hadron's allegations in this

   21   case is that AAI improperly demonstrated Hadron's

   22   goods, services, or commercial activities.

   23               Do you have that understanding?

   24         A     I do.

   25         Q     When did AAI demonstrate Hadron's


                                  U.S. LEGAL SUPPORT
                                    (877) 479-2484
Case 1:19-cv-00035-LO-MSN Document 125-5 Filed 01/31/20 Page 30 of 30 PageID# 1632
                                     Klee Dienes
                                 December 18, 2019                             208

    1    goods, services, or commercial activities?

    2             A      I don't believe I know the specific

    3    times and places.

    4             Q      My understanding is that sometime in

    5    June of 2016 you were notified that your arrest

    6    was being sought?

     7            A      Yes.

     8                   MR. FINN:   Les, can we take an

    9    after-lunch break?

   10                    MR. MACHADO:    A break?

   11                    MR. FINN:   Before you go into another

   12    subject?

   13                    MR. MACHADO:    This is the last one, I

   14    think.       So the end is near.

   15                    (Recess taken from 3:03 p.m. to

   16    3:19 p.m.)

   17    BY MR. MACHADO:

   18             Q      Mr. Dienes, we are back on the record

   19    after a short break.        I think where we left off I

   20    was asking you about you being arrested in June of

   21    2016.

   22                    It's my understanding that you were

   23    notified that there was a warrant for your arrest?

   24             A      Yes .

   25             Q     And you then spoke with an FBI agent?


                                        U.S . LEGAL SUPPORT
                                           (877) 479-2484
